Title: James Madison to George Tucker, 13 June 1835
From: Madison, James
To: Tucker, George


                        
                            
                                Dr. Sir.
                            
                            
                                
                                13. June 1835.
                            
                        
                        
                        The box containing the bound newspapers has come safe to hand; one of the volumes in an improved state.
                        I hope my request did not hurry their return before you had done with them. Should it have so happened they
                            are not beyond your reach.
								I find that I have more reason for apology than you had, for the delay in returning Sullivan’s
                            libel on Mr. Jefferson which you left with me. It was put into a state to be returned long ago, & I have but just
                            discovered that it is still on hand, and I lose no time in forwarding it. I observe that a new edition revised by the
                            author, has lately been published which may have pruned of some of its slanders. With cordial respects
                        
                        
                        
                            
                                J. M.
                            
                        
                    The enclosed paper had been left in one of the volumes—